Citation Nr: 1440374	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-13 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for dermatitis.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine myofascial syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy associated with lumbar spine myofascial syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to August 2005. 

This matter comes to the Board of Veterans' Appeals (Board) from September 2010 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

After the Veteran perfected his appeal in May 2011, the RO in the November 2012 rating decision granted service connection for left lower extremity radiculopathy associated with lumbar spine myofascial syndrome effective September 18, 2012, and assigned a 10 percent disability rating effective that same date.  The Board finds that the issue of entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy is part of the issues on appeal as such is a manifestation of the Veteran's lumbar spine disability and that therefore the issues are as stated on the title page.

The Veteran testified at a July 2014 Travel Board hearing held at the RO before the undersigned Veterans Law Judge, and a transcript of which has been associated with the claims file.

The Board's review includes the paper and electronic records.

The issues of entitlement to an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), claimed as depression, as secondary to the service-connected lumbar spine and left lower extremity neurological disabilities and entitlement to service connection for erectile dysfunction as secondary to the service-connected lumbar spine and left lower extremity neurological disabilities have been raised by the record (see hearing transcript, page 5), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

As to the psychiatric-disorder claim, the Board notes that in an unappealed May 2012 rating decision the RO denied entitlement to service connection for PTSD.  Thus, this claim being referred back does not include a claim of entitlement to service connection for PTSD.  See Clemons v. Shinseki, 22 Vet. App. 128 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the hearing, the Veteran testified that his lumbar spine and skin disabilities had worsened since the VA examinations in September 2012.  See hearing transcript, pages 5, 8.  Therefore, new examinations are warranted.

He also testified that he receives treatment at the Dallas VA Medical Center and the Fort Worth VA Outpatient Clinic.  The AOJ last obtained records from those facilities in November 2012 and should obtain any additional records from November 2012 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's treatment records from the Dallas VA Medical Center and the Fort Worth VA Outpatient Clinic from November 2012 to the present.

2.  Thereafter, the Veteran should be scheduled for an examination to determine the nature and extent of his lumbar spine myofascial syndrome, left lower extremity radiculopathy associated with lumbar spine myofascial syndrome, and any neurological manifestations in the right lower extremity associated with lumbar spine myofascial syndrome.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to lumbar spine myofascial syndrome, left lower extremity radiculopathy associated with lumbar spine myofascial syndrome, and any neurological manifestations in the right lower extremity associated with lumbar spine myofascial syndrome.  A complete rationale for any opinion offered must be provided.

3.  The Veteran should be scheduled for an examination to determine the nature and extent of his skin disability.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to dermatitis.  A complete rationale for any opinion offered must be provided.

4.  The AOJ should then readjudicate the claims.  If any claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to that issue or issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



